CONFIDENTIAL


NON-COMPETITION AND NON-SOLICITATION AGREEMENT
THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of August 21, 2017 by ARMACOR HOLDINGS, LLC, a
Delaware limited liability company (the “Covenantor”) in favor of, and for the
benefit of, VICTORY ENERGY CORPORATION, a Nevada corporation, (the “Company”),
and the other Beneficiaries (as hereinafter defined). Certain capitalized terms
used in this Agreement but not otherwise defined shall have the meaning set
forth in Section 20 hereof.
RECITALS
A.    Pursuant to a Transaction Agreement, dated on or about the date hereof
(the “Transaction Agreement”), by and between Armacor Victory Ventures, LLC
(“Armacor”), an affiliate of the Covenantor, and the Company, the Company shall,
in consideration for the License and the Cash Contribution, among other things,
issue to Armacor 800,000 shares (the “Series B Shares”) of its newly designated
Series B Convertible Preferred Stock (the “Series B Preferred Stock”). The
Series B Shares will constitute at the consummation of the transactions
contemplated by the Transaction Agreement 90% of the issued and outstanding
common stock of the Company on a fully-diluted basis and after giving effect to
the issuance of the Series B Preferred Stock and other securities of the Company
being issued as contemplated by the Transaction Agreement (the “Transaction”),
on the terms and subject to the conditions set out in the Transaction Agreement.
B.    In connection with the Transaction, Armacor is becoming a significant
stockholder of the Company. Armacor has had, and will continue to have, access
to extensive and valuable knowledge and confidential information concerning the
business of the Company.
C.    In connection with the Transaction (and as a condition and mutual
inducement to the consummation of the Transaction), to enable the Company to
secure more fully the benefits of the Transaction, to preserve the value and
goodwill of the Company after the consummation of the Transaction and to protect
the trade secrets of the Company, the parties have agreed to enter into this
Agreement.
D.    The Restricted Entities have conducted and are conducting their respective
businesses in North America.
AGREEMENT
NOW, THEREFORE, to induce the Company to consummate the Transaction, and for
other good and valuable consideration, the Covenantor agrees as follows:
1.Restriction on Competition. The Covenantor agrees that, during the
Non-Competition Period, the Covenantor shall not, and shall not direct, instruct
or support any efforts of any of the Covenantor’s Affiliates to:
(a)    engage in Competition in any Restricted Territory;
(b)    directly or indirectly be or become an officer, director, stockholder,
owner, co-owner, Affiliate, partner, promoter, employee, agent, representative,
designer, consultant, advisor, manager, licensor, sublicensor, licensee or
sublicensee of, for or to, or otherwise acquire or hold (of record, beneficially
or otherwise) any direct or indirect interest in, any Person that engages in
Competition in any Restricted Territory; provided, however, that the Covenantor
may, without violating this Section 1: (A) own, as a passive


1





--------------------------------------------------------------------------------

CONFIDENTIAL


investment, shares of capital stock of a publicly-held corporation that engages
in Competition if (i) such shares are actively traded on an established national
securities market in the United States or Canada; (ii) the number of shares of
such corporation’s capital stock that are owned beneficially (directly or
indirectly) by the Covenantor together with the number of shares of such
corporation’s capital stock that are owned beneficially (directly or indirectly)
by the Covenantor’s Affiliates and/or immediate family collectively represent
less than three percent of the total number of shares of such corporation’s
capital stock outstanding; and (iii) neither the Covenantor nor any Affiliate of
the Covenantor is otherwise associated directly or indirectly with such
corporation or with any Affiliate of such corporation, (B) sell products or
services relating to the Oilfield Services Business to Vallourec, a French
company with its registered office at 27, avenue du Général Leclerc, 92100
Boulogne-Billancourt, France, or its Affiliates, or (C) provide products or
services to any third party that has multiple business units, one or more of
which engage in Competition, so long as the Covenantor does not engage provide
products or services to the business units of such third party that engages in
Competition; or
(c)    take any action intended to interfere with any business relationship
(whether formed heretofore or hereafter) between any of the Restricted Entities
and any customers, suppliers or prospects of any of the Restricted Entities.
2.    No Solicitation of Employees, Contractors or Consultants. The Covenantor
agrees that during the Non-Competition Period, the Covenantor shall not, and
shall not direct, instruct or support any efforts of any of the Covenantor’s
Affiliates to directly or indirectly, personally or through others, encourage,
induce, attempt to induce, solicit or attempt to solicit (on the Covenantor’s
own behalf or on behalf of any other Person) any employee of or consultant to a
Restricted Entity to leave his or her employment or consultancy with such
Restricted Entity; provided, however, that the general posting or advertisement
of job openings shall not constitute a violation of this paragraph.
3.    Representations and Warranties. The Covenantor represents and warrants to
the Company for the benefit of the Company and the Beneficiaries that: (a) the
Covenantor has full power and capacity to execute and deliver, and to perform
all of the Covenantor’s obligations under, this Agreement, and (b) neither the
execution and delivery of this Agreement nor the performance of the Covenantor’s
obligations under this Agreement will result directly or indirectly in a
violation or breach of (i) any agreement or obligation by which the Covenantor
or any of the Covenantor’s Affiliates is or may be bound during the
Non-Competition Period or (ii) any law, rule or regulation. The Covenantor’s
representations and warranties set forth herein shall survive the expiration of
the Non-Competition Period for the applicable statute of limitations.
4.    Specific Performance. The Covenantor agrees that, in the event of any
breach or threatened breach by the Covenantor of any covenant or obligation
contained in this Agreement, each of the Beneficiaries shall be entitled (in
addition to any other remedy that may be available to it, including monetary
damages), without the necessity of proving the inadequacy of monetary damages,
to seek and obtain: (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) injunctive
relief, including but not limited to a temporary restraining order, preliminary
injunction and/or permanent injunction, restraining such breach or threatened
breach. The Covenantor further agrees that no Beneficiary shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 4, and the
Covenantor irrevocably waives any right the Covenantor may have to require any
Beneficiary to obtain, furnish or post any such bond or similar instrument.
5.    Indemnification. Without in any way limiting any of the rights or remedies
otherwise available to any of the Beneficiaries, the Covenantor shall indemnify
and hold harmless each Beneficiary


2    

--------------------------------------------------------------------------------

CONFIDENTIAL


against and from any loss, damage, liability, claim, demand, settlement,
judgment, award, fine, penalty, tax, fee (including legal fees), charge or
expense (whether or not relating to any third-party claim) that is directly or
indirectly suffered or incurred at any time (whether during or after the
Non-Competition Period) by such Beneficiary, or to which such Beneficiary
otherwise becomes subject at any time (whether during or after the
Non-Competition Period), and that arises directly or indirectly out of or by
virtue of, or relates directly or indirectly to, (a) any inaccuracy in or breach
of any representation or warranty contained in this Agreement or (b) any failure
on the part of the Covenantor to observe, perform or abide by, or any other
breach of, any restriction, covenant, obligation or other provision contained in
this Agreement.
6.    Non-Exclusivity. The rights and remedies of the Beneficiaries under this
Agreement are not exclusive of or limited by any other rights or remedies which
they may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of any of the Beneficiaries under this
Agreement, and the obligations and liabilities of the Covenantor under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations. Nothing in this Agreement shall
limit any of the Covenantor’s obligations, or the rights or remedies of any of
the Beneficiaries, under the Transaction Agreement.
7.    Severability. Any term or provision of this Agreement that is deemed or
determined to be invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties hereto agree that the
court making such determination shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.
8.    Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Texas, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
9.    Exclusive Jurisdiction. Each of the parties hereto irrevocably consents to
the exclusive jurisdiction and venue of the courts of the State of Texas in
connection with any matter based upon or arising out of this Agreement and the
other matters contemplated herein. Each party agrees not to commence any legal
proceedings related hereto except in such courts. By execution and delivery of
this Agreement, each party hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom
solely for the purposes of disputes arising under this Agreement and not as a
general submission to such jurisdiction or with respect to any other dispute,
matter or claim whatsoever. The parties hereto irrevocably consent to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the delivery of copies thereof by overnight courier to the address
for such party to which notices are deliverable hereunder. Any such service of
process shall be effective upon delivery. Nothing herein shall affect the right
to serve process in any other manner permitted by applicable law. The parties
hereto hereby waive any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing courts on the
basis of (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason, or that it or any of its property is
immune


3    

--------------------------------------------------------------------------------

CONFIDENTIAL


from the above-described legal process, (b) that such action or proceeding is
brought in an inconvenient forum, that venue for the action or proceeding is
improper or that this Agreement may not be enforced in or by such courts, or
(c) any other defense that would hinder or delay the levy, execution or
collection of any amount to which any party hereto is entitled pursuant to any
final judgment of any court having jurisdiction.
10.    Independent Legal Advice. Each of the parties hereto acknowledges that
(i) such party has either obtained independent legal advice with respect to the
terms of this Agreement or that such party has, despite having been given the
opportunity to do so and being encouraged to do so, declined to seek independent
legal advice with respect to the terms of this Agreement, and (ii) such party
understands the terms of, and such party’s rights and obligations under, this
Agreement.
11.    Waiver. No failure on the part of any Beneficiary to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Beneficiary in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No Beneficiary shall be deemed to have waived any
claim of such Beneficiary arising out of this Agreement, or any power, right,
privilege or remedy of such Beneficiary under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such Beneficiary;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.
12.    Successors and Assigns. Each of the Beneficiaries may freely assign any
or all of its rights under this Agreement, at any time, in whole or in part, to
any Person without obtaining the consent or approval of the Covenantor or of any
other Person. This Agreement and all obligations hereunder are personal to the
Covenantor and may not be assigned, delegated or otherwise transferred by the
Covenantor at any time. This Agreement shall be binding upon the Covenantor and
the Covenantor’s successors and shall inure to the benefit of the Beneficiaries.
13.    Further Assurances. The Covenantor shall (at the Covenantor’s sole
expense) execute and/or cause to be delivered to each Beneficiary such
instruments and other documents, and shall (at the Covenantor’s sole expense)
take such other actions, as such Beneficiary may reasonably request at any time
(whether during or after the Non-Competition Period) for the purpose of carrying
out or evidencing any of the provisions of this Agreement.
14.    Legal Fees. If any legal action or other legal proceeding relating to
this Agreement or the enforcement of any provision of this Agreement is
commenced between the parties concerning this Agreement, the prevailing party
shall be entitled to recover reasonable legal fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled). The
prevailing party shall be the party who obtained substantially the relief sought
by such party.
15.    Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
16.    Construction. Whenever required by the context, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders. Any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement. Neither the drafting history
nor the negotiating history of this Agreement


4    

--------------------------------------------------------------------------------

CONFIDENTIAL


shall be used or referred to in connection with the construction or
interpretation of this Agreement. As used in this Agreement, the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation.” Except as otherwise indicated in this Agreement, all references in
this Agreement to “Sections” are intended to refer to Sections of this
Agreement.
17.    Survival of Obligations. Except as specifically provided herein, the
obligations of the Covenantor under Sections 3, 5 and 14 shall survive the
expiration of the Non-Competition Period. The expiration of the Non-Competition
Period shall not operate to relieve the Covenantor of any obligation or
liability arising from any prior breach by the Covenantor of any provision of
this Agreement.
18.    Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of both of the parties hereto.
19.    Counterpart Execution; Exchanges by Electronic Transmission. This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement.


20.    Defined Terms. For all purposes of and under this Agreement, the
following capitalized terms shall have the respective meanings below:
(a)    “Affiliate” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.
(b)     “Beneficiaries” shall include: (i) the Company; (ii) each Person who is
or becomes an Affiliate of the Company; and (iii) the successors and permitted
assigns of each of the Persons referred to in clauses “(i),” “(ii)” and “(iii)”
of this sentence.
(c)    A Person shall be deemed to be engaged in “Competition” if such Person or
any of such Person’s Affiliates is engaged directly or indirectly in designing,
providing, performing, developing, implementing, distributing, supplying,
marketing, offering, licensing, selling or reselling any product or service in
the Oilfield Services Business (as that term is defined in the Transaction
Agreement).
(d)    “Closing or Closing Date” shall have the meaning assigned to such term in
the Transaction Agreement.
(e)    “Non-Competition Period” shall mean the period commencing on the Closing
Date and ending on the date that the License (as defined in the Transaction
Agreement) granted to the Company under the Transaction Agreement expires.
(f)    “Person” means any: (i) individual; (ii) corporation, general
partnership, limited partnership, limited liability partnership, trust, company
(including any limited liability company or joint stock company) or other
organization or entity; or (iii) governmental body or authority.


5    

--------------------------------------------------------------------------------

CONFIDENTIAL


(g)    “Restricted Entities” shall mean (i) the Company; (ii) any subsidiary of
the Company; and (iii) the successors and assigns of each of the Persons
referred to in clauses “(i),” “(ii)” and “(iii)” of this sentence (and any one
of the Restricted Entities being a “Restricted Entity”).
(h)    “Restricted Territory” means worldwide.
21.    Effective Date. This Agreement shall become effective upon the Closing
Date.




6    

--------------------------------------------------------------------------------


CONFIDENTIAL


The Covenantor has duly executed and delivered this Agreement as of the date
first above written.


ARMACOR HOLDINGS, LLC




By: /s/ Rick Salas    
Name: Rick Salas    
Title: President


Address:    
    
Fax:    
Email:    


VICTORY ENERGY CORPORATION




By: /s/ Kenneth Hill    
Name: Kenneth Hill    
Title: Chief Executive Officer


Address:    
    
    
Email:    










[SIGNATURE PAGE – NON-COMPETITION AND NON-SOLICITATION AGREEMENT]